***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
             STATE v. SINCLAIR—CONCURRENCE

  D’AURIA, J., concurring in the judgment. I agree with
the majority of this court that the Appellate Court’s
judgment should be affirmed.
  However, like the majority of the Appellate Court, I
would not reach the thorny constitutional issue that
the majority of this court addresses concerning the
application of Crawford v. Washington, 541 U.S. 36, 68,
124 S. Ct. 1354, 158 L. Ed. 2d 177 (2004). In fact, for
my purposes, I do not feel the need even to reach the
question of whether the trial court committed error as a
purely evidentiary matter, although I do not necessarily
disagree with the majority on that score.
   Rather, my review of the record leads me to conclude
that any error in the trial court’s admission into
evidence of the Jeep’s inspection information was harm-
less beyond a reasonable doubt, as there was over-
whelming evidence that the defendant, Casey Sinclair,
constructively possessed the narcotics found in that
vehicle. Thus, even if I were to assume that the admis-
sion of the inspection information gave rise to a consti-
tutional violation, I would hold that the defendant is
not entitled to a reversal of the judgment against him.
   ‘‘[T]o prove illegal possession of a narcotic substance,
it is necessary to establish that the defendant knew the
character of the substance, knew of its presence and
exercised dominion and control over it. . . . [When]
. . . the [narcotics are] not found on the defendant’s
person, the state must proceed on the theory of con-
structive possession, that is, possession without direct
physical contact.’’ (Internal quotation marks omitted.)
State v. Mangual, 311 Conn. 182, 215, 85 A.3d 627 (2014).
To prove constructive possession of the narcotics, how-
ever, the state did not have the burden of proving that
the defendant actually owned the vehicle in which the
narcotics were found. See, e.g., State v. Winfrey, 302
Conn. 195, 210–13, 24 A.3d 1218 (2011) (that defendant’s
wife owned vehicle he was driving that contained con-
traband was among circumstances from which jury
could infer defendant was in constructive possession
of narcotics). Stated differently, although ownership of
the vehicle may be probative of constructive possession
of the contraband found in the vehicle, it is not determi-
native. See, e.g., State v. Delossantos, 211 Conn. 258,
277–78, 559 A.2d 164 (ownership of vehicle relevant to
constructive possession analysis), cert. denied, 493 U.S.
866, 110 S. Ct. 188, 107 L. Ed. 2d 142 (1989). Rather, in
situations in which contraband is found in a place
owned by someone other than the defendant, this court
has observed that what matters with respect to
determining constructive possession is not ‘‘the defen-
dant’s dominion and control over [the] place,’’ but
rather ‘‘the defendant’s dominion and control over the
contraband.’’ (Emphasis in original.) State v. Johnson,
316 Conn. 45, 61, 111 A.3d 436 (2015).
   For largely the same reasons detailed by Judge Lavine
in his opinion for the Appellate Court majority; see
State v. Sinclair, 173 Conn. App. 1, 162 A.3d 43 (2017); I
conclude that the state met its burden of demonstrating
that any error in the admission of the evidence concern-
ing the Jeep’s inspection information was harmless
beyond a reasonable doubt.1 The state having sustained
this burden, in my view, I would not reach the constitu-
tional issue.2
      I therefore respectfully concur in the judgment.
  1
     An additional reason that the majority of this court did not include,
however, which also persuades me that the admission of the inspection
information was harmless, is the fact that the inspection of the vehicle at
a location next to the defendant’s business, Sinclair Enterprise, was of
limited probative value as to whether the defendant exercised control over
the vehicle at the time the police discovered the contraband. Unlike much
of the evidence the state presented, the vehicle inspection evidence did not
directly connect the defendant to the narcotics, nor even directly connect
him to the Jeep. Rather, it only connected the Jeep to the garage next to
his business. The defendant contends that the jury could have inferred that
he actually controlled the vehicle because it was inspected near his business.
However, given the testimony of Winsome Lawrence, the defendant’s girl-
friend, that her Oldsmobile was serviced at Manny’s Auto, the jury could
also have inferred that Lawrence would have had all her cars serviced or
inspected at the same garage, and that Lawrence controlled the Jeep.
   2
     I also agree with part III of the majority’s opinion in which it concluded
that the defendant did not meet his burden to establish that he was deprived
of his due process right to a fair trial as a result of alleged prosecutorial
improprieties during closing argument to the jury.